DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, have been hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 13, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971).  See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Corinne Gorski on September 2, 2022.

The application has been amended as follows: 

	9. (Currently Amended) A method of making a bore cutting tool


providing a tool substrate, the tool substrate having an upper surface;
providing a tool coating disposed on the upper surface of the tool substrate, the coating having an uppermost surface; and
forming a plurality of pits in and spaced along the upper surface of the tool substrate in an array, such that the plurality of pits are arranged in a plurality of rows and columns with the pits being spaced along the rows and columns, wherein the tool coating extends over the plurality of pits such that the coating follows a contour of each of the plurality of pits to form a plurality of coated pits and over spaces between the plurality of pits, the uppermost surface of the tool coating in the plurality of coated pits extending below the upper surface of the tool substrate at the spaces between the plurality of pits and the tool coating having a thickness that is less than a depth of each respective coated pit of the plurality of coated pits to form a reservoir in each of the plurality of coated pits, the reservoirs being arranged to retain lubricant, the depth extending from the uppermost surface of the tool coating between the plurality of coated pits to the uppermost surface of the tool coating in the plurality of coated pits, wherein an average pit depth is in the range of 8 μm to 25 μm.

10-11. (Cancelled) 

12. (Currently Amended) The method according to claim 9, wherein an average pit cross-sectional area of each of the plurality of pits 2 to less than 2.

13. (Cancelled)

14. (Previously Presented) The method according to claim 9, wherein the bore cutting tool is a twist drill having a cylindrical land and the plurality of pits is disposed only on the cylindrical land.

15. (Currently Amended) The method according to claim 9, wherein the tool coating has an average thickness of about 1 μm to about 5 μm.

16-17. (Cancelled)
18. (Previously Presented) The method according to claim 9, wherein the tool coating comprises TiAIN.

19. (Previously Presented) The method according to claim 9, wherein the plurality of pits is formed by laser etching or electron beam etching of the tool substrate.

20. (Cancelled)

Allowable Subject Matter
Claims 1-2, 4-9, 12, 14-15 and 18-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722